DETAILED ACTION
This office action is in response to request for continued examination (RCE) filed on April 6, 2020.  
Claims 4 and 9 have been cancelled.  
Claims 1-3, 5-8 and 10-12 have been allowed previously.
Claim 13 has been newly added. 
Claims 1-3, 5-8 and 10-13 are currently allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instant invention is generally relates to a technique for, in an information processing apparatus such as an image forming apparatus, automatically performing a setting for operation restriction for a job, in combination with a setting relating to application of user authentication. (see application publication, i.e. para. 6 and etc.).
With regard to Claim 1, the closest prior arts of record, Yamada and Sato, do not disclose or suggest fully, among the other limitations, the additional required limitation of “… wherein in accordance with accepting from a user a setting for activating the authentication function, the first activation unit switches the authentication function from the inactive state to the active state, and the second activation unit switches the job operation restriction function with respect to the first and second image processing functions of the at least two image processing functions from the inactive state to the active state at a timing of accepting the user setting for activating the authentication function”.  These additional features in combination with all the other features required in the claimed invention, and in view of the remarks presented by 
With regard to Claims 2-3, 5-8 and 10, the claims are depending from the independent Claim 1, each encompasses the required limitations recited in the independent claim discussed above.
With regard to Claim 11, the closest prior arts of record, Yamada and Sato, do not disclose or suggest fully, among the other limitations, the additional required limitation of “…wherein in accordance with accepting from a user a setting for activating the authentication function, the first activation switches the authentication function from the inactive state to the active state, and the second activation switches the job operation restriction function with respect to the first and second image processing functions of the at least two image processing functions from the inactive state to the active state at a timing of accepting the user setting for activating the authentication function”.  These additional features in combination with all the other features required in the claimed invention, and in view of the remarks presented by applicant on October 13, 2020 (i.e. pg. 9-12 and etc.), are not fully disclosed by the prior art(s) of record.
With regard to Claim 12, the closest prior arts of record, Yamada and Sato, do not disclose or suggest fully, among the other limitations, the additional required limitation of “… wherein in accordance with accepting from a user a setting for activating the authentication function, the first activation switches the authentication function from the inactive state to the active state, and the second activation switches the job operation restriction function with respect to the first and second image processing functions of the at least two image processing functions from the inactive state to the active state at a timing of accepting the user setting for activating the authentication function”.  These additional features in combination with all the other features 
With regard to Claim 13, the closest prior arts of record, Yamada and Sato, do not disclose or suggest fully, among the other limitations, the additional required limitation of “… and a second activation unit configured to switch, from an inactive state to an active state, a job operation restriction function that imposes a restriction on performing, by an authenticated user, an operation with respect to jobs of users other than a user that has logged in, wherein in accordance with accepting from a user a setting for activating the authentication function, the first activation unit switches the authentication function from the inactive state to the active state, and the second activation unit switches the job operation restriction function with respect to the first and second image processing functions of the at least two image processing functions from the inactive state to the active state, in accordance with accepting the user setting for activating the authentication function”.  These additional features in combination with all the other features required in the claimed invention, and in view of the remarks presented by applicant on April 6, 2021 (i.e. pg. 8 and etc.., are not fully disclosed by the prior art(s) of record.
Therefore, Claims 1-3, 5-8 and 10-13 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY X ZHENG/Primary Examiner, Art Unit 2675